Citation Nr: 1415225	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1983 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Wichita, Kansas, Medical and Regional Office Center (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  In December 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

In March 2014, the Veteran submitted a March 2014 written statement from L. W. which relates that he had served with the Veteran and they were both exposed to significant jet aircraft noise during active service.  In his March 2014 Informal Hearing Presentation, the accredited representative acknowledged that: the Veteran had submitted L.W.'s written statement; the additional evidence was new and relevant to the issue of service connection for bilateral hearing loss; and the RO had not yet considered it.  The accredited representative advanced that "the Veteran does not waive his right to have the evidence reviewed by" the RO and requested that the Veteran's appeal be again remanded to the RO for consideration of the additional evidence.  The Board may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

